We decline to reach respondent National Grange Mutual Insurance Company’s argument, advanced for the first time on appeal, that an insurer need not file a notice of termination with the Commissioner of the Department of Motor Vehicles after the insured has failed to pay a renewal premium on a policy that had been in force for six months. Were we to consider this argument, we would find it without merit, as it relies on a version of Vehicle and Traffic Law § 313 (2) (a) that has not been in effect since 1998 (see L 1998, ch 509). Concur — Tom, J.E, Nardelli, McGuire, Acosta and DeGrasse, JJ.